Proceeding under article 78 of the Civil Practice Act by apartment tenants to review a determination of the State Rent Administrator, which affirms an order of the local rent office increasing apartment rents from between $32 and $36 a month to between $62 and $66 a month after the landlord had installed a bathroom in each apartment by utilizing space formerly constituting a dish closet plus some of the kitchen space, and had improved the kitchen. Special Term annulled the determination as erroneous and excessive and remitted the proceeding to the State Administrator for appropriate hearings and reconsideration. The State Administrator appeals by permission of the Special Term. Order modified by striking from the first ordering paragraph the words, “ upon the ground that the rental values of such apartments so fixed were and are excessive”, and as thus modified the order is affirmed, without costs. Because *1051division 1 of section 33 of the State Rent and Eviction Regulations, may grant an appropriate adjustment of the maximum rents. Inasmuch as the determination was made on conflicting affidavits it may not be held that the amounts allowed are excessive as a matter of law; but the present record does not contain substantial evidence to support the finding that the cost of the improvements was $6,000. Nor does it make clear (1) whether the administrator considered that these were three-room rather than five-room apartments; (2) whether or not the specific increases allowed for specific items of improvement were in accordance with the customary schedules; and (3) whether the increases were allowed for replacements rather than for increased services' or facilities. Nolan, P. J., Adel, Wenzel, Schmidt and Beldock, JJ., concur.